 
 
I 
111th CONGRESS 1st Session 
H. R. 613 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2009 
Mr. Jones introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to provide for forgiveness of certain overpayments of retired pay paid to deceased retired members of the Armed Forces following their death. 
 
 
1.Short titleThis Act may be cited as the Military Retiree Survivor Comfort Act. 
2.Forgiveness of certain overpayments of retired pay paid for periods after death of retired members 
(a)Forgiveness When Payments Deposited to Joint AccountsSection 2771 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(e)The United States shall forgive any overpayment of retired or retainer pay arising from payment of such retired or retainer pay for any period after the date of the death of the recipient through the last day of the month in which such death occurs if such payment is electronically deposited in an accredited financial institution to a joint account bearing the name of the decedent and another individual who is the decedent’s designated beneficiary under subsection (a)(1).. 
(b)Effective DateSubsection (e) of section 2771 of title 10, United States Code, as added by subsection (a), shall apply with respect to payments made to persons dying on or after the date of the enactment of this Act. 
(c)Coordination With Survivor Benefit PlanSection 1450 of title 10, United States Code, is amended— 
(1)in subsection (a), by inserting or that applies under subsection (n) after under subsection (j); and 
(2)by adding at the end the following new subsection: 
 
(n)Special Effective Date Rule When Final Retired Pay Overpayment Is Forgiven 
(1)Annuity effective on first day of month after deathIn a case covered by paragraph (2), an annuity payable to a surviving spouse shall be effective on the first day of the first month beginning after the death of the person to whom section 1448 of this title applies, rather than on the date otherwise applicable under subsection (a). 
(2)Covered casesParagraph (1) applies in a case in which— 
(A)there is an overpayment of retired pay of a person to whom section 1448 of this title applies that is forgiven pursuant to section 2771(e) of this title; and 
(B)the person who is the designated beneficiary of such person under section 2771(a)(1) of this title is the surviving spouse of such person.. 
 
